DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 6/2/2021 in response to office action, including that by Examiner Chubb, have been fully considered but they are not persuasive.

Applicant argues that the claim limitations allegedly do not fall under the abstract idea of §101. Applicant first argues under step 2A prong 1 that Applicant’s claim limitations are similar to example 39 in the 2019 PEG because both are directed towards machine learning and utilize steps that cannot be practically performed in the human mind, i.e. mentally (Applicant’s reply pgs. 9-11). This argument is not persuasive. Example 39 recites a method for training a neural network (NN) for facial detection purposes, wherein the training comprises collecting and transforming a data set, creating a first training data set, training the NN in a first stage using the 
Here, the claim recites a machine learning component, namely a probabilistic machine learning utility. Next, the claim recites various steps related to a process of determining and selecting an optimal thumbnail. Wherein such process includes examining various activity parameters, e.g. target metrics, click rates, watch completion, etc. As stated in previous office actions and again below, the steps recited can be performed mentally in the mind because it involves iteratively selecting, determining, and associating steps. Unlike example 39, wherein a training of a NN cannot practically be performed mentally, the steps in Applicant’s claim can. Accordingly, it is distinguishable from example 39 and it does not meet step 2A prong 1. 

Applicant next argues under step 2A prong 2 that the claim limitations integrate into a practical application and thus the claims are not directed to a judicial exception (Applicant’s reply pgs. 11-13). This argument are not persuasive. As stated, the claims are directed to a process for determining and selecting an optimal thumbnail, wherein such process mainly involves determining characteristics of such thumbnail, determining a success ranking based on the characteristics of such thumbnail, and selecting the optimum thumbnail using simulated anneal as performed by the probabilistic machine learning utility. The characteristics used for a determining optimal thumbnail are metrics that are frequently used by companies to track and 
The other steps of the process relate to identifying the thumbnail, displaying the thumbnail, associating the thumbnail with a media item, and presenting the optimal thumbnail to the user. These steps are not novel because they are well-known. Thus, these steps do not represent a technological improvement. 

Applicant then argues under step 2B that the claim limitations recite more than well-understood, routine, and conventional activity (Applicant’s reply pgs. 13-14). This is not persuasive. The claim recites a display of candidate thumbnails and then a display of the optimal thumbnail, which is merely presenting a result to the user. Contrary to Applicant’s argument, the limitations are generic because the displaying of selected thumbnails and the displaying of an optimal thumbnail, wherein the thumbnail represents media items does not provide a meaningful limitation that negates its generic nature. Thumbnails and media items are generic descriptions of items one can see on a computer screen. Therefore, these claim limitations amount to an insignificant extra solution activity. 

Due to the foregoing reasons, the §101 rejection against claims 1-20 are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

In evaluating subject matter eligibility under 35 U.S.C. §101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim falls within one of the four statutory categories, then the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). 
The Step 2A analysis is broken down into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, or certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, then the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If so, then the evaluation ends and there is no §101 rejection under Step 2A. However, if it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, then the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). 

Applicant is advised to consult the 2019 PEG for more details of this analysis.

Step 1
Under the first part of the analysis, claims 1-7 recite a method, claims 8-14 recite a system, and claims 15-20 recite a non-transitory computer-readable medium. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prong 1. 

Step 2A, Prong 1
Under this step, a determination is made as to whether the claims recite a judicial exception (e.g. mathematical concepts, mental processes, or certain methods of organizing human activity). In this case, the claims are determined to recite a judicial exception as explained below.
Claims 1-8 are analyzed below. Independent claims 8 and 15 are substantially similar to independent claim 1 and thus are rejected for the same/similar reasons as claim 1. Independent claim 8 adds in a system comprising a processor and memory, which still amounts to a mental step that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C) and MPEP 2106.05(b). Likewise, independent claim 15 adds in a non-transitory computer readable medium, which still amounts to a mental step that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C) and MPEP 2106.05(b).
Dependent claims 9-14 are substantially similar to dependent claims 2-7 and are rejected for the same/similar reasons as claims 2-7. Likewise, dependent claims 16-20 are substantially similar to dependent claims 2-6 and are rejected for the same/similar reasons as those claims.

Claim 1 recites:
…
… iteratively select candidate thumbnails from the set of candidate thumbnails (which amount to a mental step. See MPEP 2106.04(a)(2)(III).); 
…
determining, by the processing device, characteristics of each selected candidate thumbnail, wherein determining the characteristics of each selected candidate thumbnail comprises (which amounts to a mental step that can be performed on a computer as denoted by the processing device. See MPEP 2106.04(a)(2)(III)(C).): 
determining, for each selected candidate thumbnail, two or more of a click through rate, a watch completion number or a generated revenue amount (which amount to a mental step. See MPEP 2106.04(a)(2)(III).)…; 
determining, by the processing device and using the characteristics of each selected candidate thumbnail, a success ranking of each selected candidate thumbnail in view of target metrics (which amounts to a mental step that can be performed on a computer as denoted by the processing device. See MPEP 2106.04(a)(2)(III)(C).), …; 
selecting, by the processing device, the optimum thumbnail in view of an indicator representing a relationship between the success ranking of the optimum thumbnail and a success ranking of one or more of the selected candidate thumbnails (which amounts to a mental step that can be performed on a computer as denoted by the processing device. See MPEP 2106.04(a)(2)(III)(C).), …; 
associating, by the processing device, the optimized thumbnail with the media item as a representation of the media item (which amounts to a mental step that can be performed on a computer as denoted by the processing device. See MPEP 2106.04(a)(2)(III)(C).); and 
….

Claim 2 recites a relationship in view of ration between a success ranking and a sum of success ranking, which amounts to a mental step. See MPEP 2106.04(a)(2)(III).

Claim 3 recites further details about the iteratively selection step, which amounts to a mental step. See MPEP 2106.04(a)(2)(III).

Claim 4 recites further details about the iteratively selection step, which amounts to a mental step. See MPEP 2106.04(a)(2)(III).

Claim 6 recites further details about the identifying the set of candidate thumbnails, which amounts to a mental step. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must now be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements 
 
Claim 1 recites:
identifying, by a processing device, a set of candidate thumbnails for a media item (which amounts to an additional element of obtaining data. See MPEP 2106.05(g).); 
using, by the processing device, a probabilistic machine learning (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).)…; 
providing for display each selected candidate thumbnail from the set of candidate thumbnails (which amounts to an additional element of outputting data. See MPEP 2106.05(g).);
…:
…based on actions of a plurality of users over a period of time in relation to a respective selected candidate thumbnail during display of the respective selected candidate thumbnail on a plurality of user devices of the plurality of users (which amounts to an insignificant extra-solution activity. See MPEP 2106.05(g).); 
…, wherein the target metrics relate to consumption of the media item in response to the selected candidate thumbnail and comprise two or more of a target click through rate, a target watch completion number or a target generated revenue amount (which amounts to an insignificant extra-solution activity. See MPEP 2106.05(g).); 
…, wherein the probabilistic machine learning utility selects the optimum thumbnail in view of an indicator representing a relationship between the success ranking of the optimum  (which amounts to instructions performed on generic computer components to apply the mental step. See MPEP 2106.05(f).); 
…; and
providing for presentation in a user interface a plurality of thumbnails comprising the optimum thumbnail, wherein the plurality of thumbnails represent content of a plurality of media items (which amounts to an additional element of outputting data. See MPEP 2106.05(g).).

Claim 5 recites displaying the selected candidate thumbnail, which amounts to an additional element of outputting data. See MPEP 2106.05(g).

Claim 7 recites a determined preference of a user in view of an image type, which amounts to an additional element of outputting data. See MPEP 2106.05(g).

Step 2B 
Based on the Step 2A determination that the claims are directed to a judicial exception, it must now be determined if the claims contain any element or combination of elements that sufficiently amount to significantly more than the judicial exception as stipulated in Step 2B in order to qualify as eligible subject matter under §101. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.  


Claim 1 recites:
identifying, by a processing device, a set of candidate thumbnails for a media item (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of obtaining data. See MPEP 2106.05(g).); 
using, by the processing device, a probabilistic machine learning (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).)…; 
providing for display each selected candidate thumbnail from the set of candidate thumbnails (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of outputting data. See MPEP 2106.05(g).);
…:
…based on actions of a plurality of users over a period of time in relation to a respective selected candidate thumbnail during display of the respective selected candidate thumbnail on a plurality of user devices of the plurality of users (which amounts to an insignificant extra-solution activity. See MPEP 2106.05(g).); 
…, wherein the target metrics relate to consumption of the media item in response to the selected candidate thumbnail and comprise two or more of a target click through rate, a target watch completion number or a target generated revenue amount (which amounts to an insignificant extra-solution activity. See MPEP 2106.05(g).); 
…, wherein the probabilistic machine learning utility selects the optimum thumbnail in view of an indicator representing a relationship between the success ranking of the optimum  (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the mental step. See MPEP 2106.05(f).); 
…; and
providing for presentation in a user interface a plurality of thumbnails comprising the optimum thumbnail, wherein the plurality of thumbnails represent content of a plurality of media items (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of outputting data. See MPEP 2106.05(g).).

Claim 5 recites displaying the selected candidate thumbnail, which amounts to an additional element in correlation with a well-understood, routine, conventional activity of outputting data. See MPEP 2106.05(g).

Claim 7 recites a determined preference of a user in view of an image type, which amounts to an additional element in correlation with a well-understood, routine, conventional activity of outputting data. See MPEP 2106.05(g).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Boroczky et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0041779): describing a clinical decision support system comprising machine learning that can learn probative 
Lin et. al., “Parameter determination of support vector machine and feature selection using simulated annealing approach”: describing the use of simulated annealing (SA) in support vector machines (SVM) for pattern detection. By utilizing SA, the SVM is able to possess optimal parameters and find the desired features from a data set.  
Goswami et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0303615): describing machine learning process for predicting a popular image. Wherein the machine learning process can utilize image quality scores and frequency tokens to determine the popular image, which is then presented to the user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121